Citation Nr: 0200212	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  95-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
right ankle disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty for training from April 1977 to 
November 1977.  This appeal arises from a March 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, in which the RO denied the 
veteran's claim for an increased rating for his service-
connected right ankle disability, evaluated as 20 percent 
disabling.  The veteran appealed, and in August 1998, the 
Board remanded the claim for additional development.  
Jurisdiction over the veteran's claim was subsequently 
transferred to the RO in St. Petersburg, Florida.


REMAND

The Board initially notes that the veteran underwent right 
ankle surgery in October 1990 and August 1994.  In August 
1998, the Board remanded this claim.  The Board requested the 
RO to schedule the veteran for an orthopedic examination of 
his right ankle.  As a part of the examination, the Board 
specifically requested the examiner to "fully describe any 
residual scarring in the area of the ankle and indicate 
whether the scar is tender or painful on objective 
demonstration."

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its August 1998 remand were fully carried 
out.  Specifically, although the veteran was afforded a VA 
examination of his right ankle in June 1999, a review of the 
examination report shows that the examiner did not discuss 
the presence and/or symptomatology of any right ankle 
scarring.  Therefore, on remand, the RO should schedule the 
veteran for another examination of his right ankle.  

Finally, the Board notes that the June 1999 VA examination 
report contains findings on strength which are limited to 
notations that the veteran was able to fully squat, and had 
"fairly decent" heel and toe rising.  In addition, the 
examiner stated that a percentage of functional capacity 
deficit could not be provided.  No explanation was given.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court specific ally pointed out that examinations must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  On remand, the examiner should be requested 
to provide findings as to pain, weakness and fatigability, as 
outlined below.  Therefore, this case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his right ankle since June 
1999 which are not currently associated 
with the claims file.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  The RO should schedule the veteran 
for an orthopedic examination of his 
right ankle, to determine the degree of 
severity of his service-connected right 
ankle disability.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner must describe for the record 
whether the veteran has scarring in the 
area of the right ankle and specify 
whether the scarring is tender or painful 
on objective demonstration.  The examiner 
should also fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the affected joint should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.

3.  Thereafter, the RO should review the 
record, and determine whether an 
increased rating for the veteran's 
service-connected right ankle disability 
is in order.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


